Citation Nr: 1315654	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status-post left lower lung lobectomy for non-malignant coin lesion (claimed as removal of left lower lobe of lung).

2.  Entitlement to service connection for a respiratory disorder other than the service-connected status-post lower lung lobectomy, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	LaVan & Neidenberg, P.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a respiratory condition other than that for which service connection is in effect because he maintains that it is related to either his in-service asbestos exposure and/or chemicals to which he was exposed as part of his participation in the SHAD Project (Project 112 called Shipboard Hazard Defense).  He also asserts that his service-connected respiratory disability warrants a compensable rating.

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that a remand is required in order to comply with the duty to assist.

In regard to the claim for an initial compensable rating for his service-connected status-post left lower lung lobectomy, the Veteran testified at his February 2013 hearing that the disability had increased in severity since the last VA medical examination in August 2009.  Transcript pp. 3-4.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Veteran has also indicated at his hearing that there were outstanding treatment records regarding his respiratory problems from both the VA and a Dr. Richmond (a private clinician).  Transcript pp. 12-13.  VA records that are in existence are constructively of record even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist, as well as pertinent private medical records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Board thus concludes that it must remand this case to obtain any such records.  

Inasmuch as the additional records may also be relevant to the service connection claim, a remand is also required for that claim as well.  Moreover, even though the August 2009 VA examiner expressed an opinion regarding the etiology of the Veteran's other respiratory disorder(s), and there was another opinion from a different VA clinician in August 2010, for the reasons detailed below the Board finds that these opinions are not adequate for resolution of this case.

The Veteran has contended, in part, that his current respiratory problems are due to in-service asbestos exposure and/or exposure to the chemical methylacetoacetate.  He has provided details regarding the circumstances of this purported exposure.  Exposure to both was conceded below by the RO.  In regard to his participation in SHAD, he must be afforded an appropriate VA examination.  See Parks v. Shinseki, No. 2012-7089 (Fed. Cir. May 3, 2013) (observing that in 2004 the Veterans Health Administration issued a directive requiring VA to provide to Project 112 veterans "a thorough clinical evaluation.")  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-MR, Park IV, Subpart ii, Chapter 2, Section C, provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Although in-service exposure to asbestos was conceded below, the August 2009 VA examiner opined that it was less likely than not that the current respiratory condition was secondary to asbestos exposure, stating that the Veteran had no clinical signs or symptoms of asbestosis.  Nevertheless, VA outpatient treatment records dated in September 2008 include a diagnosis of asbestosis.  Although no such clinical signs or symptoms were observed by the August 2009 VA examiner, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, the Board must find that the rationale for the examiner's opinion is not consistent with the other evidence of record.  Moreover, even finding that the Veteran has been diagnosed with asbestosis, it is not clear from the evidence of record to what extent the current respiratory problems are due to asbestosis as opposed to the other findings of COPD, emphysema, etc.

The August 2009 VA examiner also opined that it was less likely than not that the Veteran's current respiratory condition was secondary to the same cause for the lobectomy in service, stating that they were 2 different disease entities.  In addition, the examiner indicated that the COPD was due to the Veteran's 35 year smoking habit.  However, while the examiner did not think the COPD and the service-connected status-post left lower lung lobectomy were of the same etiology, he did not specifically address whether the COPD and/or other respiratory problems were secondary to the service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Finally, the August 2010 VA medical opinion concluded that the Veteran's COPD was not caused by or a result of exposure to methylacetoacetate during active service.  In support of this opinion, the examiner noted that this chemical was not at all mentioned in the environmental risk factors, and that search for this chemical in the internet was also nil.  Nevertheless, the Veteran's attorney maintains that there is such a connection.  Moreover, as detailed above, the Board has concluded that there are deficiencies in the opinions expressed by the August 2009 VA examiner.  Therefore, the Board concludes that a remand is required for a new examination in order to determine the nature and etiology of the Veteran's current respiratory problems, to include all potential theories of entitlement.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (When determining service connection, all theories of entitlement, direct and secondary, must be considered.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his respiratory problems since August 2009.  After securing any necessary release, the RO should obtain those records not on file.   In particular, the RO should follow-up on the Veteran's hearing testimony noting recent treatment through VA and from Dr. Richmond.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected status-post left lower lung lobectomy, as well as the nature and etiology of his other respiratory condition(s), to include his SHAD participation.  

The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that any current respiratory disorder found to be present is related to or had its onset in service, to include his acknowledged in-service exposure to asbestos and/or chemicals to which he was exposed in SHAD.

If the examiner determines that any current respiratory disorder is not directly related to service, then he or she must express an opinion as to whether it is at least as likely as not that it was caused or aggravated by the service-connected status-post left lower lung lobectomy.  By aggravation, the Board means a permanent increase in severity that is beyond normal progression.

All findings and conclusions should be set forth in a legible report.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

